In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________
No. 20-1410
PERCY TAYLOR,
                                                  Plaintiff-Appellee,
                                v.

JOSEPH WAYS and ZELDA WHITTLER,
                                            Defendants-Appellants.
                   ____________________
No. 20-1411

PERCY TAYLOR,
                                                  Plaintiff-Appellee,

                                v.

GREGORY ERNST,
                                              Defendant-Appellant.
                   ____________________

       Appeals from the United States District Court for the
         Northern District of Illinois, Eastern Division.
         No. 1:13-cv-01856 — Mary M. Rowland, Judge.
                   ____________________

     ARGUED OCTOBER 29, 2020 — DECIDED JUNE 2, 2021
                ____________________
2                                      Nos. 20-1410 & 20-1411

    Before FLAUM, KANNE, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. Plaintiﬀ Percy Taylor was ﬁred
from his job as a police oﬃcer with the Cook County Sheriﬀ’s
Oﬃce. Taylor contends it was because of his race. He has sued
the Sheriﬀ’s Oﬃce under Title VII of the Civil Rights Act of
1964 and defendants Joseph Ways, Zelda Whittler, and Greg-
ory Ernst under 42 U.S.C. § 1983 for violating the Equal Pro-
tection Clause of the Fourteenth Amendment. Defendants
maintain that Taylor was terminated for having ﬁred pellets
with an air riﬂe at his neighbor in March 2011, a charge that
Taylor denies.
    Defendant Ernst was the lead investigator assigned to Tay-
lor’s case. Taylor oﬀers evidence that Ernst engineered his ﬁr-
ing based on racial animosity. Taylor also asserts that defend-
ants Ways and Whittler, who are or were senior oﬃcials in the
Sheriﬀ’s Oﬃce, are liable because they both reviewed Ernst’s
ﬁnal report of his investigation and endorsed his recommen-
dation that Taylor be ﬁred.
    The district court denied the individual defendants’ mo-
tions for summary judgment based on the defense of qualiﬁed
immunity, and they have brought these interlocutory appeals
of those denials. As we explain below, the district court cor-
rectly denied qualiﬁed immunity to Ernst. The district court
erred, however, in denying qualiﬁed immunity to Ways and
Whittler. We therefore aﬃrm in No. 20-1411 and reverse in
No. 20-1410, and remand the case to the district court, where
Taylor’s Title VII claim remains pending.
I. Factual and Procedural Background
   In reviewing a denial of summary judgment based on
qualiﬁed immunity, we are limited to deciding questions of
Nos. 20-1410 & 20-1411                                                 3

law, so we recount the facts as stated by the district court in
its assessment of the summary judgment record and give the
plaintiﬀ the beneﬁt of his evidence and favorable inferences
from it. Estate of Clark v. Walker, 865 F.3d 544, 547 (7th Cir.
2017); White v. Gerardot, 509 F.3d 829, 833 (7th Cir. 2007) (ac-
cepting plaintiﬀ’s version of the facts or the facts the district
court assumed as the source of undisputed facts for a quali-
ﬁed immunity appeal); Knox v. Smith, 342 F.3d 651, 656 (7th
Cir. 2003) (accepting plaintiﬀ’s version of facts for a qualiﬁed
immunity appeal).
    A. The Facts for Summary Judgment
        1. The Reported Shooting Incident
   On March 8, 2011, Harold Woolfolk was working on a
pickup truck that belonged to his neighbor, Mary Wolfe, at
her residence in Chicago, Illinois. Woolfolk claims to have
been inside the truck when he heard numerous “poofs” and
saw several “splats” on Wolfe’s windshield. According to
Woolfolk, he saw another neighbor, plaintiﬀ Percy Taylor,
pointing a BB gun out of the third-ﬂoor window of the build-
ing facing the rear of Wolfe’s property.
   Wolfe called 911 and reported that someone had shot at
the windshield of her truck. The Chicago Police Department
(CPD) dispatched two oﬃcers to her home. One oﬃcer ob-
served that nine shots had struck the vehicle. 1 CPD turned the



1 The record states that the officer observed that “shots” had struck the
vehicle. The ambiguity of the term “shots” reflects an ongoing dispute in
this case: were these shots from an air-powered BB gun? Another sort of
air rifle? A handgun or other firearm? And were any officers—from the
CPD or the Sheriff’s Office—attuned to the fact that these distinctions
4                                         Nos. 20-1410 & 20-1411

investigation over to the Sheriﬀ’s Oﬃce because the subject
was a Sheriﬀ’s Oﬃce employee, plaintiﬀ Taylor.
       2. Ernst’s Investigation of the Shooting Incident
   The following day, March 9, Ernst and two other investi-
gators for the Sheriﬀ’s Oﬃce of Professional Responsibility,
or OPR, visited Wolfe’s home to interview her and Woolfolk
and to photograph Wolfe’s truck. The three oﬃcers observed
what appeared to be nine pellet or shot marks on Wolfe’s
truck. Woolfolk identiﬁed Taylor as the man who had shot at
him. Woolfolk also said that he wanted to press charges
against Taylor. Ernst and another oﬃcer took Taylor into cus-
tody.
   On March 10, Ernst obtained a search warrant for Taylor’s
vehicle and residence behind Wolfe’s residence. The oﬃcers
did not recover a BB gun or ammunition during their
searches.
    OPR Investigator George Avet has testiﬁed that during the
search, Ernst used racial slurs, saying that Taylor “lived like a
n****r” and referring to Taylor as a “porch monkey.” Avet tes-
tiﬁed that Ernst used the word “n****r” a total of two to ﬁve
times while at Taylor’s residence. Avet also testiﬁed that, back
at OPR headquarters, Ernst was upset that the search of Tay-
lor’s home and vehicle had failed to produce a weapon and
declared: “We’re [going] to get this n****r.”
   Taylor, meanwhile, denied shooting at either Wolfe’s truck
or Woolfolk. He told OPR investigators that he was at the gro-
cery store when the alleged shooting occurred. Upon review


might help resolve Woolfolk’s and Taylor’s competing accounts of the
shooting incident?
Nos. 20-1410 & 20-1411                                                     5

of video surveillance from the grocery store, investigators de-
termined that it was at least possible for Taylor to have ﬁred
the reported shots and arrived at the store when he did.
    On March 16, Wolfe and Woolfolk signed criminal com-
plaints against Taylor for aggravated assault and criminal
damage to property. These criminal charges were ultimately
dismissed. While investigating the alleged shooting, Ernst
also learned that Taylor had been arrested for and convicted
of driving under the inﬂuence in Missouri in 1999 while he
was a deputy sheriﬀ.
        3. The Loudermill Hearing
    On March 22, Taylor attended a so-called Loudermill hear-
ing about the shooting and DUI incidents. 2 Ernst testiﬁed for
the Sheriﬀ’s Oﬃce. Taylor was asked whether he had reported
his DUI conviction to the Sheriﬀ’s Oﬃce. Taylor told the
Loudermill board that he had reported his arrest and convic-
tion to Sergeant Mpistolarides in 1999. The Loudermill board
voted to suspend Taylor with pay pending Merit Board ac-
tion.
        4. Ernst’s Report of Investigation
   On April 11, Ernst submitted his Report of Investigation to
the other defendants here, OPR Executive Director Joseph
Ways and Cook County Undersheriﬀ Zelda Whittler. As part
of his investigation, Ernst contacted Sergeant Mpistolarides,
who told Ernst that Taylor had not reported his 1999 DUI


2 See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 545 (1985) (holding
that public employee with property interest in his job had federal due pro-
cess right to notice and opportunity to respond before he could be removed
from his job even if more elaborate hearing was available after removal).
6                                       Nos. 20-1410 & 20-1411

arrest and conviction. (Taylor maintains that he reported both
oﬀenses to the Sheriﬀ’s Oﬃce.) In his Report, Ernst recom-
mended that Taylor be terminated from his position on ac-
count of the shooting incident and the failure to report his
DUI arrest and conviction.
    Ernst’s Report failed to mention potentially exculpatory
evidence, including Woolfolk’s extensive criminal history and
the complicated personal history between Woolfolk and Tay-
lor. For example, Taylor had previously reported Woolfolk for
theft, including stealing Taylor’s television and a drain-clean-
ing cable. And on the day that Taylor was arrested, Taylor had
spoken with a city sanitation worker about Woolfolk’s unau-
thorized use of Taylor’s trash cans to dump Woolfolk’s own
trash. Ernst’s Report also failed to mention that no weapon
was recovered from the search of Taylor’s residence or vehi-
cle. His Report further failed to note the lack of physical evi-
dence—including recovered pellets—that might have corrob-
orated Woolfolk’s account.
    OPR investigators noted the following damage to Wolfe’s
truck: (i) four strike marks on the windshield, possibly cre-
ated by pellets; (ii) one possible gunshot hole in the right edge
of the hood; (iii) one possible gunshot hole in the front right
headlamp; (iv) three possible gunshot holes in the front left
turn signal that had penetrated the engine compartment; and
(v) a strike mark on the interior left wheel well. The investiga-
tors searched the engine compartment for projectiles but were
unable to locate any. Plaintiﬀ’s police expert Robert Johnson
opined that it is diﬃcult to explain the lack of recovered pro-
jectiles if the incident occurred as Woolfolk claimed.
   Johnson also noted what seems like a fundamental prob-
lem with Ernst’s account: the damage to the headlights and
Nos. 20-1410 & 20-1411                                        7

windshield of Wolfe’s truck could not have occurred with
someone ﬁring from the third-ﬂoor window of Taylor’s resi-
dence. According to Johnson, the rear end of the truck was
facing the third-ﬂoor window at the time of the alleged shoot-
ing. Any shots ﬁred from Taylor’s window should have hit the
rear of the truck—not the already damaged front. Ernst ar-
gues that he did not learn until years later that the truck had
been moved, though this fact strikes us as so elementary that
it’s hard to understand how professional investigators would
not have asked about it.
       5. The Holbrook Memo
   After Ernst submitted his report, Police Chief Dewayne
Holbrook sent a memo to Undersheriﬀ Whittler noting his
concerns about certain weaknesses in the investigation.
Holbrook explained that Ernst’s investigation left too many
questions unanswered. The memo also revealed that prior to
the Loudermill hearing, the Sheriﬀ’s Oﬃce was “put oﬀ time
and again in response to its requests to view the investigatory
ﬁle prior to the hearing” and received only “some” of the re-
quested evidence at 5:00 pm on March 21—the evening before
the hearing.
    The Sheriﬀ’s Oﬃce insists that even if Ernst’s Report failed
to cover all the available information, the oﬃce received the
“entire ﬁle” and the investigation involved input and evi-
dence from others, not just Ernst. Whittler testiﬁed that, in
general, her recommendation for oﬃcer discipline would be
based on the contents of the entire OPR ﬁle. But she also tes-
tiﬁed that the OPR’s function is to investigate and recommend
discipline consistent with past practice, while her role as “the
ﬁnal signature” was to ensure that the investigators met the
standard for sustaining a case. In other words, at the “ﬁnal
8                                           Nos. 20-1410 & 20-1411

signature” stage of the disciplinary process, Whittler said, she
did not generally assess the weight of the evidence in the re-
port. Ways testiﬁed similarly that his custom was to review
reports such as Ernst’s “for correctness, completeness, and
thoroughness.” Neither Ways nor Whittler stated that they re-
viewed and considered Taylor’s entire OPR ﬁle or that they
independently investigated the information supplied by
Ernst. Critical for these appeals, however, Taylor has oﬀered
no evidence of racial animus on the part of Ways or Whittler,
nor any evidence that they knew of any racial animus on the
part of Ernst.
       6. The Merit Board Proceedings
    On April 18, 2011, following review of Ernst’s Report,
Ways sustained the charges and recommended Taylor’s ter-
mination. On April 27 and 28, both Ways and Whittler signed
oﬀ on the Report as part of the “Command Channel Review”
process. Seven months later, in October 2011, a formal com-
plaint was ﬁled with the Merit Board charging Taylor with
misconduct for the shooting incident and his alleged failure
to report the DUI arrest and conviction. Pending resolution,
Taylor was assigned to work in the Court Services Division.
   On February 27, 2013, the Merit Board conducted an evi-
dentiary hearing. Ernst testiﬁed that Taylor’s conduct violated
the Sheriﬀ’s Oﬃce’s general orders, rules, and regulations.
Taylor has testiﬁed that before the hearing, Ernst threatened
him: “You better quit, n****r.” On October 30, 2013, the Merit
Board issued its decision, ordering that Taylor be removed
from his position eﬀective immediately. 3


3 In September 2011, Taylor was involved in two unrelated incidents that
resulted in separate Loudermill hearings and separate complaints filed
Nos. 20-1410 & 20-1411                                                 9

    B. This Lawsuit
   On March 8, 2013, Taylor ﬁled this suit against Cook
County, the Sheriﬀ’s Oﬃce, Cook County Sheriﬀ Thomas J.
Dart, Ways, Whittler, Ernst, and other individual defendants
asserting claims under Title VII of the Civil Rights Act of 1964
and 42 U.S.C. § 1983. Defendants ﬁled motions for summary
judgment on all claims.
     The district court denied summary judgment on three of
Taylor’s claims: (i) his Title VII race discrimination claim
against the Sheriﬀ’s Oﬃce; (ii) the § 1983 equal protection race
discrimination claim against Ernst, Ways, and Whittler; and
(iii) an indemniﬁcation claim against Cook County. Only Tay-
lor’s § 1983 equal protection claim is at issue in these interloc-
utory appeals. The district court denied qualiﬁed immunity
to the three individual defendants, citing evidence of Ernst’s
racial animus and his heavy involvement in the disciplinary
proceedings, and Ways’ and Whittler’s respective roles as ﬁ-
nal decision-makers. Taylor v. Cook County Sheriﬀ’s Oﬃce, 442
F. Supp. 3d 1031, 1050 (N.D. Ill. 2020). We address ﬁrst Ernst
and then Ways and Whittler, considering ﬁrst the scope of our
jurisdiction and then the merits of the qualiﬁed immunity de-
fenses.




with the Merit Board. The first incident involved a misdemeanor battery
allegation against Taylor and the second involved an allegation that Tay-
lor had threatened a Cook County employee. The complaints were dis-
missed after Taylor’s termination in October 2013. The Sheriff’s Office
later sought reinstatement of both complaints. Since those complaints are
not at issue in these appeals, we do not discuss them further.
10                                        Nos. 20-1410 & 20-1411

II. Defendant Ernst’s Appeal
     A. Scope of Appellate Jurisdiction
   We begin with appellate jurisdiction, which Taylor insists
we lack entirely. A denial of qualiﬁed immunity can be ap-
pealed only “to the extent that it turns on an issue of law.”
Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). When the denial
stems from a ﬁnding that material facts are disputed, how-
ever, the oﬃcer’s claim of immunity and the merits of the
plaintiﬀ’s claim that his rights have been violated can blend
together. Estate of Davis v. Ortiz, 987 F.3d 635, 639–40 (7th Cir.
2021).
    In these cases, because “fact-related legal issues” can dom-
inate the immunity defense, the appellant must be willing to
set aside his version of the facts and accept for the interlocu-
tory appeal the facts as the district court assumed them or in
the light most favorable to the non-moving party. Id. at 639,
quoting Johnson v. Jones, 515 U.S. 304, 314 (1995); see also Jones
v. Clark, 630 F.3d 677, 680 (7th Cir. 2011) (rejecting “back-door
eﬀort to contest the facts” in an interlocutory appeal of a de-
nial of qualiﬁed immunity). Put another way, if the appel-
lant’s supposedly legal arguments are “dependent upon, and
inseparable from, disputed facts,” appellate jurisdiction is
lacking. Gant v. Hartman, 924 F.3d 445, 449 (7th Cir. 2019),
quoting White, 509 F.3d at 835. If, however, the appellant’s le-
gal arguments can be separated from his version of the facts,
we may review the purely legal question “whether a given set
of undisputed facts demonstrates a violation of clearly estab-
lished law.” Estate of Davis, 987 F.3d at 639–40, quoting John-
son, 515 U.S. at 319.
Nos. 20-1410 & 20-1411                                          11

    Ernst raises both legal and factual arguments to invoke
qualiﬁed immunity. The legal arguments give us jurisdiction
over his appeal, but at this stage of the case, we may not con-
sider his factual arguments. For example, Ernst argues that
his actions were not the proximate cause of Taylor’s termina-
tion, and he contends that he did not exert any inﬂuence on
the decisions of Ways or Whittler. He also argues that the
Merit Board, following a formal, adversarial hearing, termi-
nated Taylor based on the evidence presented, independent
of any racial animus on his part. Ernst acknowledges that
proximate cause is generally an issue of fact, but he argues
that the facts surrounding the cause of Taylor’s ﬁring are not
in dispute. We read the record diﬀerently.
    Leaving aside the broader question whether an issue of
proximate cause is ever suitable for an interlocutory appeal of
a denial of qualiﬁed immunity, the facts surrounding the
cause of Taylor’s ﬁring are disputed, as the district court
found. We may not decide as a matter of law and in an inter-
locutory appeal that Ernst and his (presumed) racial animus
did not inﬂuence Ways’ or Whittler’s recommendations or the
Merit Board’s decision to terminate Taylor. We thus lack juris-
diction over Ernst’s causation arguments. See, e.g., Koh v. Us-
tich, 933 F.3d 836, 848 (7th Cir. 2019) (reiterating that causation
arguments are beyond the scope of appellate jurisdiction in
an interlocutory appeal of a denial of qualiﬁed immunity);
Jackson v. Curry, 888 F.3d 259, 266 (7th Cir. 2018) (“We pres-
ently lack jurisdiction over the superseding-cause issue as it
is not a pure legal question related to qualiﬁed immunity.”).
    Next, in a variation on the proximate cause argument,
Ernst argues that none of the evidence concerning his alleged
racial animus against Taylor could transform his “reasonable”
12                                      Nos. 20-1410 & 20-1411

termination recommendation into an equal protection viola-
tion. This is a non-starter. The evidence of Ernst’s racial slurs
during the OPR investigation and just before the Merit Board
hearing would allow a reasonable jury to infer that he acted
out of racial animus. The district court found disputed issues
of fact on whether Ernst’s (presumed) racial animus caused
Taylor’s termination. We lack jurisdiction to consider this var-
iation on a factual argument. See Gant, 924 F.3d at 451 (dis-
missing interlocutory appeal of a denial of qualiﬁed immun-
ity because appellant’s argument relied on disputed fact);
Jackson, 888 F.3d at 262 (“[D]efendants cannot immediately
appeal factual determinations regarding qualiﬁed immun-
ity.”); Gutierrez v. Kermon, 722 F.3d 1003, 1014 (7th Cir. 2013)
(dismissing interlocutory appeal based on “a genuine factual
dispute in need of a jury’s attention”).
    Ernst argues that none of the evidence of his racial animus
undermines his reasonable belief that Taylor committed the
crimes of aggravated battery and criminal damage to prop-
erty. He argues that the Holbrook memo, at most, catalogues
“subjective investigative deﬁciencies” that he had no consti-
tutional duty to investigate once he had probable cause to ar-
rest Taylor. This argument both misses the mark and falls out-
side our jurisdiction in this interlocutory appeal.
    For purposes of summary judgment, the district court as-
sumed that Ernst had probable cause to arrest Taylor on
March 9, 2011, the day after the reported shooting incident.
We assume so as well. But the relevant legal question in this
appeal is whether probable cause to arrest Taylor on March 9
provides Ernst a complete defense for racially discriminatory
actions in the later OPR investigation of Taylor and the pro-
ceedings that led to Taylor’s termination. That question is
Nos. 20-1410 & 20-1411                                           13

embedded in the larger issue of qualiﬁed immunity for Ernst
discussed below.
   B. Merits of Qualiﬁed Immunity for Ernst
    Qualiﬁed immunity “protects government oﬃcials ‘from
liability for civil damages insofar as their conduct does not vi-
olate clearly established statutory or constitutional rights of
which a reasonable person would have known.’” Pearson v.
Callahan, 555 U.S. 223, 231 (2009), quoting Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982). On summary judgment, the qualiﬁed
immunity defense depends on two questions: “(1) whether
the facts, taken in the light most favorable to the plaintiﬀ,
show that the defendant violated a constitutional right; and
(2) whether the constitutional right was clearly established at
[that] time.” Estate of Clark v. Walker, 865 F.3d 544, 550 (7th Cir.
2017), quoting Gonzalez v. City of Elgin, 578 F.3d 526, 540 (7th
Cir. 2009). If the answer to either question is no, the defendant
oﬃcial is entitled to summary judgment. Gibbs v. Lomas, 755
F.3d 529, 537 (7th Cir. 2014). We may choose which prong to
address ﬁrst. Pearson, 555 U.S. at 236; Whitlock v. Brueggemann,
682 F.3d 567, 580 (7th Cir. 2012). When a district court denies
summary judgment based on qualiﬁed immunity, our review
of legal issues is both permitted and de novo. Levin v. Madi-
gan, 692 F.3d 607, 622 (7th Cir. 2012).
    Taylor alleges that the defendants violated his equal pro-
tection rights under the Fourteenth Amendment by terminat-
ing his employment based on his race. The Equal Protection
Clause prohibits intentional racial discrimination by state and
local oﬃcials, and a person who is subjected to such discrim-
ination may seek relief under 42 U.S.C. § 1983. Majeske v. Fra-
ternal Order of Police, Local Lodge No. 7, 94 F.3d 307, 311 (7th
14                                      Nos. 20-1410 & 20-1411

Cir. 1996); Ratliﬀ v. City of Milwaukee, 795 F.2d 612, 624 (7th
Cir. 1986).
       1. Step One: Violation of a Constitutional Right
    The district court found that Taylor presented suﬃcient
evidence that a reasonable jury could ﬁnd that Ernst, moti-
vated by racial animus, caused Taylor’s ﬁring. Ernst argues he
is entitled to qualiﬁed immunity because the law was not
clearly established that an oﬃcial with his investigatory re-
sponsibilities, but without decision-making authority, could
be held liable on a “cat’s paw” theory for race-motivated ﬁr-
ing. Ernst also argues that the district court erred by refusing
to consider the non-discriminatory rationale that he provided
in defense of his termination recommendation: that the prob-
able cause he had to arrest Taylor immunized him for any-
thing that happened later. We consider these arguments in
turn.
   For his claim against Ernst as an individual, Taylor relies
on the cat’s paw theory of liability used so often in employ-
ment discrimination cases. The theory takes its name from
one of Aesop’s fables. E.g., Staub v. Proctor Hosp., 562 U.S. 411,
415 n.1 (2011); Lust v. Sealy, Inc., 383 F.3d 580, 584 (7th Cir.
2004); Shager v. Upjohn Co., 913 F.2d 398, 405 (7th Cir. 1990).
Taylor’s theory is that Ernst’s racial animus poisoned the in-
vestigation against him and that Ways, Whittler, and the
Merit Board failed to take suﬃcient steps of their own to re-
move the taint of Ernst’s racial animus. In response, Ernst ar-
gues, in eﬀect, that as the monkey who used Ways, Whittler,
and the Merit Board as his cat’s paw, he is shielded from in-
dividual liability under § 1983. We disagree.
Nos. 20-1410 & 20-1411                                                       15

    In 2012 we observed that a cat’s paw theory would sup-
port imposing individual liability under § 1983 on subordi-
nate government employees who act with unlawful motives
to cause the actual decision-makers to take action against an-
other employee. Smith v. Bray, 681 F.3d 888, 898 (7th Cir. 2012),
overruled on other grounds by Ortiz v. Werner Enters., Inc., 834
F.3d 760, 764–66 (7th Cir. 2016). We noted that at least ﬁve
other circuits had held or said as much. Id. at 898–99 (collect-
ing cases). 4 So despite Ernst’s non-supervisory role, he is not


4 In Smith, we cited Tejada–Batista v. Morales, 424 F.3d 97, 102 (1st Cir. 2005)

(affirming jury verdict against subordinate law enforcement officers who,
to retaliate against plaintiff for engaging in protected First Amendment
activity, recommended his discharge; the “properly motivated” decision-
maker “does not insulate[] the ill-motivated subordinate” who “is a but-
for cause of the firing”); Maestas v. Segura, 416 F.3d 1182, 1191 (10th Cir.
2005) (“While Segura made the final decision to transfer Plaintiffs, Pratt,
though a subordinate, might be liable if he possessed a retaliatory motive
which set in motion the events that ultimately led to Plaintiffs’ transfers.
In this case, Pratt did not set in motion the chain of events which ultimately
led to Plaintiffs’ transfers.”) (citations omitted); Strahan v. Kirkland, 287
F.3d 821, 826 (9th Cir. 2002) (“Even if the ultimate decision-maker can es-
tablish that the adverse action was not in retaliation for protected conduct,
a subordinate with a retaliatory motive can be liable ‘if an improper motive sets
in motion the events that lead to termination that would not otherwise
occur … . [A] subordinate cannot use the nonretaliatory motive of a supe-
rior as a shield against liability if that superior never would have consid-
ered a dismissal but for the subordinate’s retaliatory conduct.’”) (empha-
sis added), quoting Gilbrook v. City of Westminster, 177 F.3d 839, 854–55 (9th
Cir. 1999); Darnell v. Ford, 903 F.2d 556, 561–62 (8th Cir. 1990) (affirming
jury verdict against defendant, a subordinate patrol major who investi-
gated the conduct of and recommended the demotion of a captain, for vi-
olating the captain’s First Amendment right of association); Saye v. St.
Vrain Valley Sch. Dist. RE–1J, 785 F.2d 862 (10th Cir. 1986) (reversing di-
rected verdict for defendant school district and defendant principal in § 1983
retaliation action brought by teacher because she presented evidence that
16                                             Nos. 20-1410 & 20-1411

insulated from individual liability under § 1983 so long as
Taylor can prove that Ernst’s discriminatory motive was a fac-
tor in bringing about his termination. See id. Taylor has pre-
sented just such evidence: evidence of Ernst’s racial animus
toward Taylor and evidence of Ernst’s signiﬁcant role in the
investigative and disciplinary proceedings that brought about
Taylor’s termination.
    Ernst emphasizes his “subordinate” role, but that cannot
defeat the cat’s paw theory, which assumes from the begin-
ning the (alleged) bad actor’s subordinate role. That’s the
whole point: someone who is not the ﬁnal decision-maker
causes the termination or other adverse action for an unlawful
motive by manipulating the ﬁnal decision. Ernst has not cited
any authority that would support limiting application of the
well-established cat’s paw theory to any particular levels in
employers’ hierarchical organizations, and we see no reason
to do so.



principal had recommended her non-renewal in retaliation for her union
participation, that the superintendent “relied on [the principal’s] recom-
mendation to a substantial extent in presenting the matter to the School
Board,” and that “School Board members … relied completely on the rec-
ommendations of the administration in voting not to renew” plaintiff’s
contract); and Professional Ass’n of Coll. Educators v. El Paso County Cmty.
Coll. Dist., 730 F.2d 258, 266 (5th Cir. 1984) (upholding liability under
§ 1983 of college president who recommended discharge of faculty mem-
bers in retaliation for First Amendment activity where board of trustees
followed that recommendation, and holding that “[i]t is not necessary that
the improper motive be the final link in the chain of causation: if an im-
proper motive sets in motion the events that lead to termination that
would not otherwise occur, intermediate step[s] in the chain of causation
do not necessarily defeat the plaintiff’s claim”) (internal quotation marks
omitted).
Nos. 20-1410 & 20-1411                                          17

    “Unmistakable evidence of racial animus,” such as a de-
fendant’s use of racial epithets or slurs, makes for a “simple
analysis.” LaRiviere v. Bd. of Trustees of Southern Illinois Univ.,
926 F.3d 356, 359 (7th Cir. 2019); see also Dandy v. United Parcel
Serv., Inc., 388 F.3d 263, 272 (7th Cir. 2004) (“Racial epithets or
stray remarks may be direct or circumstantial evidence of in-
tentional discrimination if they are suﬃciently connected to
the employment decision[.]”). Taylor has presented testimony
from OPR Investigator George Avet that Ernst used racial
slurs against Taylor at multiple points during the 2011 OPR
investigation into the shooting incident. Further, Taylor testi-
ﬁed that prior to the February 2013 Merit Board hearing, Ernst
used a racial slur while telling Taylor to quit his job. This is
“unmistakable” evidence—which we must credit at this stage
of the case—of Ernst’s intent to discriminate and indeed
makes for a simple analysis.
    Taylor has also presented suﬃcient evidence that Ernst
played a key role in the investigative and administrative pro-
ceedings that led to his termination. Let’s start with the obvi-
ous. In March 2011, Ernst was the senior and lead investigator
assigned to the OPR investigation of the shooting incident. He
drafted and obtained the warrant to search Taylor’s residence
and vehicle and authored the Report of Investigation, which
Ways and Whittler reviewed as part of the disciplinary pro-
cess.
    As author of the Report, Ernst decided what evidence was
presented and what evidence was left out or simply left unin-
vestigated. We are particularly concerned by Johnson’s opin-
ion that any shots ﬁred from the third-ﬂoor window of Tay-
lor’s residence could not have damaged the headlights and
windshield of Wolfe’s truck because the rear end of the truck
18                                      Nos. 20-1410 & 20-1411

was facing that window at the time of the shooting. If this is
true, Woolfolk’s account of the shooting and the results of
Ernst’s subsequent investigation are at odds with reality.
    When we combine these two strands of evidence—Ernst’s
racial animus and his extensive involvement in Taylor’s ter-
mination—the case turns on genuine issues of material fact. A
reasonable juror might conclude that Ernst did not like Taylor
because of his race and deliberately slanted the OPR investi-
gation to force him out of the Sheriﬀ’s Oﬃce. A reasonable
juror could also accept Ernst’s explanation that he in fact har-
bored no racial animus and that the events and charges un-
derlying his investigation and Report provide a sound non-
discriminatory reason for recommending termination. The
dispute precludes summary judgment for Ernst.
    Ernst’s second argument is based on the undisputed facts
showing that he had probable cause to arrest Taylor on
March 9, 2011 based on Woolfolk’s and Wolfe’s statements as
witnesses. He cites our line of precedents holding that a police
oﬃcer does not violate the Fourth Amendment by arresting a
person if she has probable cause for the arrest, and that an
oﬃcer with probable cause ordinarily may proceed with an
arrest without further investigating potentially exculpatory
evidence. See, e.g., Matthews v. City of East St. Louis, 675 F.3d
703, 707 (7th Cir. 2012) (“[O]nce an oﬃcer has probable cause,
he need not seek out exculpatory evidence. Here, probable
cause was established by [the witness’s statement], therefore
[the oﬃcer] need not continue to investigate.”); Beauchamp v.
City of Noblesville, 320 F.3d 733, 743 (7th Cir. 2003) (collecting
cases supporting proposition that “complaint of a single wit-
ness or putative victim alone generally is suﬃcient to estab-
lish probable cause to arrest unless the complaint would lead
Nos. 20-1410 & 20-1411                                         19

a reasonable oﬃcer to be suspicious, in which case the oﬃcer
has a further duty to investigate”).
    This line of precedents does not apply to Taylor’s equal
protection claim about his allegedly race-based termination.
A patrol oﬃcer is not a judge. Once she has probable cause to
arrest, the Fourth Amendment allows her to make the arrest
and leave it to others in the criminal justice system to sort out
conﬂicting evidence. The situation here is entirely diﬀerent.
Taylor is not challenging his arrest. He is challenging his ter-
mination. Ernst took the lead in an investigation that contin-
ued for weeks after Taylor’s arrest, and Ernst’s involvement
in the case continued for years, at least through the Merit
Board hearing in 2013. If his racial animus toward Taylor led
him to conceal or turn a blind eye to exculpatory evidence
during that longer investigation, and if his actions caused
Taylor’s termination, the Equal Protection Clause reaches
such actions. See de Lima Silva v. Department of Corrections, 917
F.3d 546, 565 (7th Cir. 2019) (“It is well-established that termi-
nating an employee on the basis of his protected status—in-
cluding race or national origin—violates the Equal Protection
Clause of the Fourteenth Amendment.”); cf. Coleman v. Do-
nahoe, 667 F.3d 835, 859 (7th Cir. 2012) (reversing summary
judgment for Postal Service on plaintiﬀ’s Title VII claim of
race discrimination where evidence of selective enforcement
of discipline created material fact dispute as to whether Postal
Service’s stated reason for terminating plaintiﬀ was pre-
textual).
       2. Step Two: Clearly Established Law in 2011 and 2013
    Under the facts asserted by Taylor and relied upon by the
district court, Ernst violated clearly established law. “A right
is clearly established when, at the time of the challenged
20                                      Nos. 20-1410 & 20-1411

conduct, the contours of a right are suﬃciently clear that
every reasonable oﬃcial would have understood that what he
is doing violates that right.” Hernandez v. Foster, 657 F.3d 463,
473–74 (7th Cir. 2011) (cleaned up), quoting Ashcroft v. al-Kidd,
563 U.S. 731, 741 (2011). In 2011 and 2013, when the events
took place, it was clearly established that a government oﬃ-
cial violates the Equal Protection Clause of the Fourteenth
Amendment by using his oﬃcial powers to cause a colleague
to be ﬁred on the basis of race. See de Lima Silva, 917 F.3d at
565.
    Any reasonable oﬃcial in Ernst’s position would have
known that intentional racial discrimination toward another
employee was unconstitutional. And what Taylor alleges
against Ernst is textbook racial discrimination. The word
“n****r,” used by Ernst, a white man, aimed at Taylor on sev-
eral separate occasions, reﬂects a uniquely virulent strain of
racism, long recognized by the federal courts as capable of
having a “highly disturbing impact on the listener.” Hrobowski
v. Worthington Steel Co., 358 F.3d 473, 477 (7th Cir. 2004); cf.
Virginia v. Black, 538 U.S. 343, 354–55 (2003) (noting associa-
tion of the word “n****r” with Ku Klux Klan’s campaign of
racial violence and intimidation).
    The illegality of Ernst’s alleged conduct was obvious long
before these events in 2011 and 2013. In Auriemma v. Rice, for
example, we said that any “police chief who thought he could
demote and promote only along allegedly clear racial lines
could not be a reasonable police chief.” 910 F.2d 1449, 1457
(7th Cir. 1990) (en banc). In Auriemma, eighteen white Chicago
police oﬃcers alleged that they were demoted by a black for-
mer police superintendent on account of their race. Id. at 1451.
In determining the second step of the qualiﬁed immunity
Nos. 20-1410 & 20-1411                                        21

analysis, whether the constitutional right allegedly violated
was clearly established in the 1980s, we explained that the
kind of racial discrimination alleged by the white oﬃcers—
intentional racial discrimination—“ha[d] not just recently been
found to be unsupportable.” Id. at 1455; see also Mohr v. Chi-
cago Sch. Reform Bd. of Trs., 99 F. Supp. 2d 934, 940 (N.D. Ill.
2000) (“[A]ny reasonable administrator would know that in-
tentional racism was illegal[.]”).
    Ernst, however, argues that the second prong of the qual-
iﬁed immunity inquiry requires precedent tied to more par-
ticularized facts. He argues that the district court incorrectly
denied qualiﬁed immunity based on the “broad principle that
terminating an employee on the basis of his race violates
equal protection.” According to Ernst, in 2011 and 2013, it was
not clearly established that a subordinate employee could be held
liable for unlawful eﬀorts to cause the termination of another
employee.
     Ernst’s argument asks the wrong question about qualiﬁed
immunity. The question is not whether rules of individual lia-
bility for the conduct were clearly established at the time. The
question is whether the wrongfulness of the defendant’s conduct
was clearly established. Armstrong v. Daily, 786 F.3d 529, 556
(7th Cir. 2015) (“The issue is not whether issues concerning
the availability of a remedy are settled. The qualiﬁed immunity
defense focuses instead on whether the oﬃcial defendant’s
conduct violated a clearly established constitutional right.”);
Fields v. Wharrie, 740 F.3d 1107, 1114 (7th Cir. 2014) (in decid-
ing immunity, “the focus is on his conduct, not on whether
that conduct gave rise to a tort in a particular case”). The Su-
preme Court has repeatedly described the defense of quali-
ﬁed immunity in terms of whether the defendant oﬃcial’s
22                                       Nos. 20-1410 & 20-1411

“actions” or “conduct” violated clearly established law, not in
terms of whether a defendant should have realized he would
be held civilly liable for his actions or conduct. E.g., Pearson v.
Callahan, 555 U.S. 223, 231 (2009) (“conduct”); Behrens v. Pelle-
tier, 516 U.S. 299, 305 (1996) (“conduct”); Anderson v.
Creighton, 483 U.S. 635, 638 (1987) (“actions”); Mitchell v. For-
syth, 472 U.S. 511, 528 (1985) (“actions”); Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982) (“conduct”).
    By 2011, a veritable river of precedents established that
public employees may not discriminate against other employ-
ees on the basis of race. E.g., Pilditch v. Bd. of Educ. of City of
Chicago, 3 F.3d 1113, 1116 (7th Cir. 1993) (intentional reverse
racial discrimination by black city council members against
white principal would violate Equal Protection Clause); Au-
riemma, 910 F.2d at 1455 (emphasizing that intentional dis-
crimination alleged against white oﬃcers “ha[d] not just re-
cently been found to be unsupportable”); Ratliﬀ v. City of Mil-
waukee, 795 F.2d 612, 624 (7th Cir. 1986) (where plaintiﬀ al-
leged racial discrimination by police academy supervisors,
we reiterated that “the Fourteenth Amendment … grant[s]
‘public sector employees independent rights to be free of em-
ployment discrimination’”), quoting Trigg v. Fort Wayne Cmty.
Schs., 766 F.2d 299, 302 (7th Cir. 1985); see also Washington v.
Davis, 426 U.S. 229, 239 (1976) (“The central purpose of the
Equal Protection Clause of the Fourteenth Amendment is the
prevention of oﬃcial conduct discriminating on the basis of
race.”); Hunt v. City of Markham, 219 F.3d 649, 652, 655 (7th Cir.
2000) (statements by black mayor reﬂecting racial animus to-
ward constructively discharged white police oﬃcers were ev-
idence of impermissible discrimination in violation of 42
U.S.C. § 1981).
Nos. 20-1410 & 20-1411                                         23

    Based on the district court’s analysis of the summary judg-
ment evidence, we must assume here that Ernst acted out of
racial animus and that his actions caused Taylor’s termina-
tion. Any reasonable public employee, and certainly any pub-
lic employee responsible for investigating other employees
for disciplinary purposes, would have known he could not act
on the basis of racial animus. Ernst simply has not oﬀered a
plausible argument to the eﬀect that a reasonable police of-
ﬁcer in 2011 could have thought he could engineer a col-
league’s termination because of his race without violating the
Constitution.
    In addition, while precedent tied to particularized facts
can indicate that a point of law is clearly established, the Su-
preme Court does not demand a case directly on point.
Thompson v. Cope, 900 F.3d 414, 422 (7th Cir. 2018); see also
Taylor v. Riojas, 141 S. Ct. 52, 53–54 (2020) (reiterating that “a
general constitutional rule already identiﬁed in the decisional
law may apply with obvious clarity to the speciﬁc conduct in
question”), quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002).
There “can be the rare ‘obvious case,’ where the unlawfulness
of the oﬃcer’s conduct is suﬃciently clear even though exist-
ing precedent does not address similar circumstances.” Dis-
trict of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018), quoting
Brosseau v. Hagen, 543 U.S. 194, 199 (2004); see also Denius v.
Dunlap, 209 F.3d 944, 951 (7th Cir. 2000) (“In some rare cases,
where the constitutional violation is patently obvious, the
plaintiﬀ may not be required to present the court with any
analogous cases, as widespread compliance with a clearly ap-
parent law may have prevented the issue from previously be-
ing litigated.”); Elliot-Park v. Manglona, 592 F.3d 1003, 1008–09
(9th Cir. 2010) (because non-discrimination principle in equal
protection cases is “so clear,” there does not need to be a prior
24                                               Nos. 20-1410 & 20-1411

case with materially similar facts for a right to be clearly es-
tablished). If the cited cases on race discrimination in public
employment decisions were not enough, the facts we must as-
sume would qualify this case as that rare, obvious case. Based
on the wealth of case law on the unlawfulness of race discrim-
ination in the employment context, Ernst had “fair and clear
warning” in 2011 and 2013 that he was violating the Constitu-
tion. Thompson, 900 F.3d at 422, quoting White v. Pauly, 137 S.
Ct. 548, 552 (2017). We therefore aﬃrm denial of summary
judgment for Ernst. 5
III. The Appeal of Ways and Whittler
     A. Scope of Appellate Jurisdiction
    Whether Ways and Whittler are entitled to qualiﬁed im-
munity also turns on a question of law, and we have jurisdic-
tion over their appeal. Unlike Ernst’s appeal, Ways and Whit-
tler’s core argument does not rely on disputed issues of fact.
    Ways and Whittler argue that they were “innocent oﬃ-
cials” who lacked knowledge of Ernst’s discriminatory pur-
pose. Their respective termination recommendations, then,
were not based on Taylor’s race. This argument, despite Tay-
lor’s protests, does not rely on the many disputed facts.

5 We disagree with Taylor’s arguments that Ernst waived some of the ar-
guments he makes on appeal. While his arguments on appeal have shifted,
they have done so in response to the district court’s reasoning. In effect,
the district court “opened the door” to Ernst’s argument on appeal by
denying qualified immunity on a basis not clearly presented by the par-
ties’ arguments in the district court. See Allison v. Ticor Title Ins. Co., 979
F.2d 1187, 1194 (7th Cir. 1992). A “party may attack the legal theory on
which the district court based its decision,” and that is precisely what
Ernst has done on appeal. Id., citing Hedge v. County of Tippecanoe, 890 F.2d
4, 8 (7th Cir. 1989), and Toney v. Burris, 829 F.2d 622, 626–27 (7th Cir. 1987).
Nos. 20-1410 & 20-1411                                        25

Taylor, for example, disputes the conclusions underlying
Ernst’s Report. He denies ﬁring a BB gun at either Woolfolk
or Wolfe’s truck. He denies failing to report his 1999 DUI ar-
rest and conviction to the Sheriﬀ’s Oﬃce. And he argues that
termination was “extraordinarily severe” as compared to dis-
cipline in similar cases with other Sheriﬀ’s Oﬃce personnel.
But none of Taylor’s disputed facts—including his denial of
the underlying misconduct—have any bearing on Ways and
Whittler’s principal defense, which is that they bore no racial
animus of their own and lacked knowledge of Ernst’s racial
animus toward Taylor.
    Taylor also argues that the material facts of Ways’ and
Whittler’s respective roles in his termination are disputed.
Most signiﬁcantly, he argues that whether Ernst had any in-
ﬂuence over Ways’ and Whittler’s respective termination rec-
ommendations, whether Whittler merely rubber-stamped
Ernst’s Report, and whether Ways or Whittler attempted to
corroborate the results of the OPR investigation remain in dis-
pute. These factual disputes may be important for Taylor’s Ti-
tle VII claim against the Sheriﬀ’s Oﬃce as an employer, but
liability on a § 1983 equal protection claim is decided one per-
son at a time. E.g., Estate of Perry v. Wenzel, 872 F.3d 439, 459
(7th Cir. 2017). These disputes are not material to the individ-
ual claims against Ways and Whittler. And that is the crux of
Ways and Whittler’s argument: that they are entitled to qual-
iﬁed immunity unless Taylor has evidence that they (i) were
themselves motivated by race; (ii) knew of Ernst’s racial ani-
mus and did nothing about it; or (iii) turned a blind eye to
26                                          Nos. 20-1410 & 20-1411

warnings of Ernst’s racial animus. In sum, their argument is a
legal question that we may consider here. 6
     B. Merits of Qualiﬁed Immunity for Ways and Whittler
    For constitutional violations under § 1983, “a government
oﬃcial ‘is only liable for his or her own misconduct.’” Locke v.
Haessig, 788 F.3d 662, 669 (7th Cir. 2015), quoting Ashcroft v.
Iqbal, 556 U.S. 662, 677 (2009). There is no such thing as re-
spondeat superior liability for government oﬃcials under
§ 1983. E.g., Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir.
1988). The supervisor is therefore liable only if she was per-
sonally involved in the constitutional violation. Gill v. City of
Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017). Personal involve-
ment in a subordinate’s constitutional violation requires su-
pervisors to “know about the conduct and facilitate it, ap-
prove it, condone it, or turn a blind eye for fear of what they
might see.” Matthews, 675 F.3d at 708, quoting Jones, 856 F.2d
at 992–93; see also Doe v. Purdue Univ., 928 F.3d 652, 664 (7th
Cir. 2019) (stating same). Put another way, personal involve-
ment in the equal protection context requires speciﬁc intent to
discriminate. Locke, 788 F.3d at 669.
    The facts of the often-cited Ashcroft v. Iqbal illustrate this
point. Javaid Iqbal, a Pakistani Muslim, was arrested and de-
tained by federal oﬃcials in the wake of the 9/11 terrorist at-
tacks. He alleged that he was deprived of several constitu-
tional protections while in federal custody. 556 U.S. at 666. Iq-
bal named several federal oﬃcials as defendants, including
correctional oﬃcers with whom he had day-to-day contact,

6 Taylor argues that Ways and Whittler also waived some of the argu-
ments they raise on appeal. We disagree. Ways and Whittler sufficiently
raised their “innocent official” defense in the district court.
Nos. 20-1410 & 20-1411                                        27

prison wardens, and most notably, then-Attorney General
John Ashcroft and then-Director of the FBI Robert Mueller. Id.
at 666, 668.
    Iqbal alleged that his jailors “kicked him in the stomach,
punched him in the face, and dragged him across his cell
without justiﬁcation, subjected him to serial strip and body-
cavity searches,” and refused to let him pray because there
would be “[n]o prayers for terrorists.” Id. at 668 (cleaned up).
As to Ashcroft and Mueller, however, Iqbal alleged only that
they adopted an unconstitutional policy that subjected “high-
interest” detainees such as himself to harsh conditions of con-
ﬁnement based on race, religion, or national origin. Id. at 667–
69. Iqbal alleged that Ashcroft was the “principal architect” of
the unconstitutional policy, while Mueller was “instrumental
in [its] adoption, promulgation, and implementation.” Id. at
669.
    The Supreme Court explained that while Iqbal’s account
of his prison conditions, could, if proved, demonstrate consti-
tutional violations by some governmental actors, he had not
plausibly alleged that Ashcroft and Mueller were personally
involved in those violations. Id. at 668–69, 682–83. Iqbal’s com-
plaint was devoid of factual allegations that plausibly sug-
gested discriminatory intent on the part of Ashcroft or
Mueller. Id. at 683. So, even accepting the truth of the allega-
tion that Ashcroft and Mueller had adopted the restrictive
conﬁnement policy for post-9/11 detainees, that allegation did
not support a plausible claim of purposeful discrimination on
account of race, religion, or national origin. Id. On the facts
alleged by Iqbal, the arrests engineered by Ashcroft and over-
seen by Mueller were “likely lawful and justiﬁed by [a] non-
discriminatory intent to detain aliens who were illegally
28                                               Nos. 20-1410 & 20-1411

present in the United States and who had potential connec-
tions to those who committed terrorist acts.” Id. at 682. 7
   For Ways and Whittler to be held liable for racial discrim-
ination, then, Taylor needed to oﬀer evidence that they acted
on the basis of his race. See Iqbal, 556 U.S. at 683; Locke, 788
F.3d at 669. They need not have participated directly in the
constitutional deprivation, but the allegations must amount
to more than vicarious liability for Ernst’s unlawful actions.
See, e.g., Carmody, 893 F.3d at 403. Taylor’s evidence falls
short.



7 Several recent examples from this circuit illustrate Iqbal’s core teaching:
that a plaintiff must allege direct liability to maintain an individual claim
under § 1983. In Locke v. Haessig, we held that evidence of a defendant su-
pervisor’s retaliation against plaintiff for reporting sexual harassment,
when combined with evidence of failure to intervene or investigate plain-
tiff’s claims of sexual harassment, was enough to support an inference of
an intent to discriminate. 788 F.3d at 671–72. Critically, plaintiff offered
evidence that tended to show that the supervisor’s response to his com-
plaints amounted to more than mere inaction. Id. Conversely, in Gill v. City
of Milwaukee, the plaintiff failed to allege that the defendant police chief
either knew about or was personally involved in the Fifth and Fourteenth
Amendment violations alleged against two detectives under his supervi-
sion. 850 F.3d at 344. The complaint alleged that the police chief failed to
train the detectives adequately and was “deliberately and recklessly indif-
ferent” to their conduct. Id. This was not enough to maintain a claim for
individual liability under § 1983. Id.; see also Carmody v. Bd. of Trs. of Univ.
of Illinois, 893 F.3d 397, 403 (7th Cir. 2018) (summary judgment appropriate
where plaintiff’s arguments in favor of individual liability under § 1983
for university president and associate provost amounted to respondeat su-
perior liability); Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018) (“Li-
ability under § 1983 is direct rather than vicarious; supervisors are respon-
sible for their own acts but not for those of subordinates, or for failing to
ensure that subordinates carry out their tasks correctly.”).
Nos. 20-1410 & 20-1411                                        29

   In denying these defendants’ motion for summary judg-
ment, the district court emphasized their respective roles as
nearly ﬁnal decision-makers. Ways, the court noted, sustained
the charges and termination recommendation against Taylor,
and Whittler both concurred with the termination recommen-
dation and served as the ﬁnal signature on the Ernst-led OPR
investigation. Analogizing this case to de Lima Silva v. Depart-
ment of Corrections, 917 F.3d 546 (7th Cir. 2019), the district
court concluded that Ways and Whittler were not entitled to
qualiﬁed immunity.
    We disagree with the district court’s analysis for two rea-
sons. First, the district court relied on evidence that Ways and
Whittler played key roles in approving Ernst’s termination,
which does not seem to be in dispute. That evidence does not
signal, however, that either Ways or Whittler harbored any
racial animus against Taylor or anyone else, or that they knew
or suspected that Ernst was motivated by race. Indeed, when
asked during oral argument to identify the “best evidence”
that Ways and/or Whittler knew of Ernst’s bias, Taylor’s attor-
ney responded that “they knew of the deﬁciencies in the in-
vestigation—or at least Whittler did.” An allegation that the
supervisor had knowledge of a deﬁciency is not, without
more, enough to maintain an individual liability claim under
§ 1983. See Horshaw, 910 F.3d at 1029; Carmody, 893 F.3d at 403.
    Second, the district court’s reliance on de Lima Silva is in-
apposite. The plaintiﬀ was a Latino correctional sergeant
whose use of force on an inmate triggered an internal review
process that ultimately led to his termination. 917 F.3d at 551.
In response, de Lima Silva sued Warden Quala Champagne
under § 1983 for violating the Equal Protection Clause. The
district court granted summary judgment in favor of Warden
30                                          Nos. 20-1410 & 20-1411

Champagne, but we reversed, ﬁnding that de Lima Silva had
provided suﬃcient evidence from which a reasonable jury
could infer Warden Champagne was personally involved in
de Lima Silva’s constitutional deprivation, his termination on
the basis of race. See id. at 559–64.
    Warden Champagne was much more involved with de
Lima Silva’s case than Ways and Whittler were in Taylor’s
case. Warden Champagne ordered the initial personnel inves-
tigation into de Lima Silva (as was her custom) and assigned
two superintendents to conduct the investigation. Id. at 553–
54. She requested an independent “Use of Force Review” and
served on two of the three committees administering disci-
pline in de Lima Silva’s case. Id. at 554–55. Finally, as the ap-
pointing authority, she was the sole ﬁnal decision-maker for
the discipline—if any—ultimately imposed on de Lima Silva.
Id. at 556. This evidence of her unmistakable inﬂuence at
nearly every level of the investigative process, combined with
other evidence that the charges against de Lima Silva were
pretextual (and that the warden knew the charges were pre-
textual), was suﬃcient to defeat summary judgment on the
issue of personal involvement. Id. at 562–63. 8
   Taylor has not presented comparable evidence showing
that Ways and/or Whittler were similarly involved at each
level of the investigation and the discipline process. On

8 De Lima Silva offered evidence that Warden Champagne’s reasons for
discharging him had shifted over time and that the latest explanation—
that de Lima Silva’s use of force was more serious than that of a white
correctional sergeant who had received a one-day suspension—first sur-
faced at summary judgment. 917 F.3d at 556–57, 562–63. We also found
that a jury could deem Warden Champagne’s stated rationale to be pre-
textual. Id. at 563–64.
Nos. 20-1410 & 20-1411                                       31

appeal, Taylor argues that Ways and Whittler failed to con-
duct meaningful reviews of the entire OPR ﬁle involving the
shooting and DUI incidents, that they failed to investigate in-
dependently the information provided by Ernst, and that
Chief Holbrook identiﬁed weaknesses in Ernst’s investigation
to Whittler and she still declined to investigate them. This ev-
idence and these arguments may be highly relevant to Tay-
lor’s cat’s paw Title VII claim, and they may show that Ways
and Whittler did not perform well in Taylor’s case. But none
of these arguments or evidence supports a reasonable infer-
ence that they acted on the basis of race, as needed to prove
they violated the Equal Protection Clause.
    Because Taylor has failed to present evidence of Ways’ or
Whittler’s personal involvement in his alleged constitutional
deprivation, we need not reach the second prong of the qual-
iﬁed immunity inquiry. We reverse the district court’s denial
of qualiﬁed immunity with respect to Ways and Whittler.
    The denial of summary judgment on Ways’ and Whittler’s
qualiﬁed immunity defense in No. 20-1410 is REVERSED, and
the denial of summary judgment on Ernst’s qualiﬁed immun-
ity defense in No. 20-1411 is AFFIRMED. The case is re-
manded to the district court for further proceedings con-
sistent with this opinion.